Citation Nr: 1004321	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-23 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active duty from January 2, 1966, to October 
20, 1970.  He also had service from October 21, 1970, to 
March 7, 1973.  The portion of the second period of service 
which was subsequent to February 16, 1971 was determined in 
an administrative decision of July 1984 to have been 
terminated by a discharge under conditions which preclude 
compensation benefits based on that period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2008.  The Board remanded the case for 
additional development in December 2008.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not present until many 
years after service and is not related to any incident 
during service.  

2.  Arthritis of the right knee was not manifest within a 
year of separation from active service.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by service, and arthritis of the right knee may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  
The notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  The notice should be 
provided to a claimant before the initial RO decision.

In a December 2004 letter that predated the rating decision, 
the RO notified the appellant of the elements necessary to 
establish a claim of service connection.  The letter 
notified the Veteran of the first element, i.e., that the 
evidence needed to show that the disability was related to 
service.  The letter also satisfied the second and third 
elements because it advised him of the evidence he was 
responsible for submitting and identified the evidence that 
VA would obtain.  The Veteran was also provided information 
in a subsequent letter dated in April 2008 regarding the 
assignment of a disability rating and effective date in the 
event service connection were to be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In addition, given his contentions, the Veteran has 
demonstrated affirmative understanding, i.e., he had actual 
knowledge of what was necessary to substantiate the claim.  
Thus, the purpose of the notice, to ensure that he had the 
opportunity to participate meaningfully in the adjudication 
process, was satisfied because he had actual knowledge of 
what was necessary to substantiate the claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of 
the adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless. 
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
medical records and post-service records of treatment for 
the problems.  He was afforded a VA examination, and an 
appropriate medical opinion was provided.  The Board 
attempted to obtain another opinion, but the Veteran did not 
appear for the examination.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki 
v. Brown, 6 Vet. App. 91, 100 (1993).  Individuals for whom 
an examination has been scheduled are required to report for 
the examination.  See 38 C.F.R. § 3.326(a).  It was the 
appellant's responsibility to keep the VA apprised of his 
whereabouts.  "[T]here is no burden on the part of the VA to 
turn up heaven and earth to find (an appellant),"  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  In light of the 
foregoing, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records from the initial period of 
service from January 1966 to October 1970 do not contain any 
references to right knee problems.  

The Board has noted that a service medical record dated in 
both April and June 1972 contains a complaint of a right 
knee giving out.  The initial complaint in April 1972 was 
that the right knee was giving out.  Physical examination at 
that time was negative.  Upon consultation at an orthopedic 
clinic in June 1972, it was again noted that knee 
examination was negative for abnormality such as effusion.  
X-rays were at that time were also negative.  The Board 
notes that this record was prepared during the portion of 
the second period of service which ended in a discharge of a 
character which precludes VA compensation benefits.  In 
addition, the record does not contain any indication that 
the complaints originated in an injury during the first 
period of service.  

There is no evidence of any arthritis until many years after 
service.  The post service medical evidence includes a claim 
form submitted by the Veteran in February 1984 in which he 
stated that he had a lax ligament in the right knee.  The 
only treatment which he reported was in June 1972 at Fort 
Hood, Texas.  He did not report having any treatment during 
his initial period of service (i.e., prior to February 16, 
1971) or subsequent to service.  That claim was denied after 
the Veteran failed to report for a VA examination.

A VA treatment record dated in August 1995 notes that the 
Veteran complained of having a lax ligament in the right 
knee, but the record contains no medical opinion regarding 
the date of onset of the problems.  

In a written statement dated in February 2005, the Veteran 
reported that he injured his right knee between April 1969 
and April 1970 while he was in Vietnam.  He further stated 
that he recalled feeling the effects of the injury later 
while stationed at Fort Bragg, and he reported this to a 
hospital.  

The Veteran was afforded a VA joints examination in April 
2005.  The examiner reviewed the claims file and noted that 
the Veteran gave a history of having knee pain since 1970.  
The Veteran reported having a ligamentous laxity after 
completing his tour in Vietnam.  He stated that after 
returning to Fort Bragg, the right knee would give away and 
he would tend to fall.  Following physical examination, the 
examiner noted that there was mild patellofemoral arthritis, 
and a very mild decreased joint space.  There was a negative 
McMurray and negative Apley.  ACL and PCL were stable on 
anterior and posterior drawer testing.  The collaterals were 
stable with varus and valgus stress testing.  The examiner 
stated that in his opinion it was less likely than not that 
the right knee pain was from his active duty experience.  

In a written statement dated in June 2008, a VA physician 
stated that the Veteran had been under his care since May 
1997.  The physician noted that the Veteran reported at 
multiple appointments that he had difficulties with right 
knee pain.  The Veteran also reportedly related that this 
had been present since his military service when he 
performed as a heavy equipment repairman and had a lot of 
strain on his knee. 

The Veteran testified in support of his claim during a 
hearing held at the RO in May 2008.  He reported that he did 
not have any knee problems prior to entering the Army.  He 
said that there was not any accident of any sort in service 
that injured the knee.  He stated that it just started 
giving out on him and wobbling.  He said that he sought 
treatment at Fort Bragg and was told that he had a knee 
strain.  He further testified that he had continuous 
problems with his knee since service.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's contention that his current right knee 
complaints resulted from an injury in service.  The Board 
notes that the only complaint which was recorded in service 
was during the period of service which was previously 
determined to have been terminated by a discharge under 
conditions which preclude the payment of compensation 
benefits.  The Board has noted that the Veteran has 
testified that the complaints treated in 1972 had been 
present since his earlier period of service.  However, that 
testimony is contradicted by numerous service medical 
records.  In this regard, the Veteran was seen in September 
1971 for complaints of a rash, but there was no mention of 
problems with the knee.  Similarly, when seen for various 
other complaints in January 1972 February 1972, and March 
1972, there was again no mention of problems with the knee.  
If a problem with the knee had been present on an ongoing 
basis during that period of time (since the first period of 
service), it seems highly likely that the Veteran would have 
mentioned it during one of these clinic visits.  That fact 
that he did not weighs heavily against his claim that a knee 
problem originated during his initial "good" period of 
service.  

Moreover, at the time the Veteran made the complaint in 
service, examination showed no abnormality.  Physical 
examination was noted to be negative when he initially 
complained in April 1972, and was again negative on referral 
to an orthopedic clinic in June 1972.  The lack of any 
abnormal findings on two examinations strongly suggests that 
no significant knee problem was present at that time.  
Moreover, the Board notes that there were no additional 
complaints recorded during the Veteran's remaining period of 
almost nine months in service.  

In addition, to the extent that the Veteran claims 
continuity of symptomatology since service, the Board notes 
that his contentions are contradicted by the absence of 
treatment records for many years.  This absence of 
documented complaints weighs against the claim.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  The 
Board has noted that a Veteran's claim of continuity of 
symptomatology may not be rejected based solely on the 
absence of corroborating medical evidence.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed Cir. 2006).  Nevertheless, 
the Court in Buchanan stated that the lack of 
contemporaneous records may be a fact that the Board can 
consider and weigh against a veteran's lay evidence.  See 
Buchanan, supra, at 1336-1337.  The Board is of the opinion 
that in light of the lack of any objective abnormality on 
two examinations in service, the lack of subsequent in-
service treatment records, as well as the lack of post 
service medical evidence showing complaints pertaining to 
the knees until approximately 23 years after service, the 
history of continuity since service is not credible.  This 
is particularly the case where the history of continuity is 
being offered in support of a claim for monetary benefits.  
The Board is fully justified in determining whether lay 
evidence is credible in and of itself, i.e. because of 
possible bias, conflicting statements, etc.  See Buchanan, 
supra, at 1337.  

The Board also notes that the lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Therefore, the Veteran is not 
competent to testify that his current knee disorder is due 
to the same underlying medical disorder which prompted the 
complaint which was noted in service.  Although a Veteran is 
competent to testify regarding the date of onset of an 
observable disability such as varicose veins, See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), this is not the case 
with a disorder such as an internal dysfunction of the knee.  

The fact that the appellant's own account of the etiology of 
his disability was recorded in some of the medical reports 
is not sufficient to support the claim.  See LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).  The only medical opinion 
of record is the VA opinion which weighs against the claim.  
That opinion was based on review of the claims file, 
interview of the Veteran, as well as examination.  In 
addition, as noted above, the Board attempted to obtain 
another medical opinion, but the Veteran failed to appear 
for that examination.  

For the foregoing reasons, the Board finds that a chronic 
right knee disorder was not present until many years after 
service and is not related to any incident during service.  
Also arthritis of the right knee was not manifest within a 
year of separation from active service.  Accordingly, the 
Board concludes that a chronic right knee disorder was not 
incurred in or aggravated by service, and arthritis of the 
right knee may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


